Citation Nr: 0926487	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  05-00 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial disability in excess of 20 
percent for right ankle disability.

2.  Entitlement to an initial disability in excess of 20 
percent for left ankle disability.

3.  Entitlement to an initial disability in excess of 10 
percent before October 27, 2005, and thereafter in excess of 
20 percent for right shoulder disability.

4.  Entitlement to an initial compensable evaluation for a 
left elbow disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
February 1997 to August 2003.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.

The issue of entitlement to an initial disability rating in 
excess of 10 percent before October 27, 2005, and thereafter 
in excess of 20 percent for right shoulder disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The right ankle disability is manifested by marked 
limitation of motion, but not by ankylosis of the ankle or 
impairment that more nearly approximates ankylosis of the 
ankle.

2.  The left ankle disability is manifested by marked 
limitation of motion, but not by ankylosis of the ankle or 
impairment that more nearly approximates ankylosis of the 
ankle.

3.  The left elbow disability is not manifested by a 
compensable limitation of motion, or by any significant 
functional impairment due to tenderness.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 20 percent 
for right ankle disability have not been met.  38 U.S.C.A. § 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5010, 5271 (2008).

2.  The criteria for an initial rating higher than 20 percent 
for left ankle disability have not been met.  38 U.S.C.A. § 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5010, 5271 (2008).

3.  The criteria for an initial rating higher than 10 percent 
for left elbow disability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a; 
Diagnostic Codes 5019, 5206, 5207, 5208 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim. The five elements are: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Notably, however, 
this case involves an appeal of the initial ratings assigned 
the disorders at issue.  Consequently, Vazquez-Flores is 
inapplicable to this appeal.

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre-and post-adjudication VCAA notice by 
letters dated in August 2003, November 2007, February 2008, 
and March 2009.  The notices included the type of evidence 
needed to substantiate the underlying claims of service 
connection, namely, evidence of an injury, or disease or 
event causing an injury or disease during service; evidence 
of current disability; and evidence of a relationship between 
the current disability and the injury or disease or event 
causing an injury or disease during service.

The Veteran was notified that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records, and that, 
with his authorization, VA would obtain any non-Federal 
records on his behalf.  The notice included the provisions 
for the effective date of a claim and for the degree of 
disability assignable.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim).

On the downstream claims for initial disability ratings, 
where, as here, service connection has been granted and the 
initial ratings have been assigned, the claims of service 
connection have been more than substantiated, the claims have 
been proven, thereby rendering 38 U.S.C.A. §5103(a) notice no 
longer required because the purpose that the notice was 
intended to serve has been fulfilled.  Once the claims of 
service connection have been substantiated, the filing of a 
notice of disagreement with the RO's decision rating the 
disabilities does not trigger a need for additional 
38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice 
under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer 
necessary in the claims for initial higher ratings.  Dingess, 
19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-
117 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  In that regard, the RO has afforded 
the Veteran VA examinations dated in August 2003, April 2005, 
and March 2008.

As the Veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist.




Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. App. 
119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Factual Background
Right Ankle & Left Ankle

The Veteran was initially awarded service connection for 
post-operative right ankle instability and degenerative 
changes and post-operative left ankle instability by means of 
a rating decision dated in October 2003.  An initial 
disability rating of 20 percent was assigned for each ankle. 

Upon VA examination dated in April 2005, the Veteran 
complained of pain, swelling, and stiffness in the ankles.  
Right ankle range of motion was dorsiflexion to 20 degrees, 
with pain beginning at 5 degrees, and plantar flexion to 45 
degrees. Left ankle range of motion testing was dorsiflexion 
to 20 degrees, with pain beginning at 10 degrees, and plantar 
flexion to 45 degrees, with pain at end point.  Repetitive 
testing did not produce any instability, fatigue, impaired 
endurance, or weakened movement.  

On October 27, 2005, a VA treatment note indicated right 
ankle dorsiflexion to 10 degrees, with pain throughout, and 
plantar flexion limited to 15 degrees, with pain throughout.  
There was also significant crepitus.  As to the left ankle, 
dorsiflexion was limited to 5 degrees, with pain throughout, 
and plantar flexion was limited to 15 degrees, with pain 
throughout.  There was also crepitus noted.    

VA treatment notes dated in July 2007, indicated that the 
Veteran complained of generalized pain in the ankles.  Range 
of motion was plantar flexion between 35 and 40 degrees and 
dorsiflexion to 5 degrees.  X-rays demonstrated a large os 
trigonum on the right side but not on the left.  There were 
also osteophytes on the anterior aspect of the tibia of both 
ankles and on the right side there was a kissing lesion on 
the talar side.  The examiner recommended open procedures to 
remove the osteophytes anteriorly of the right ankle and if 
does well then of the left ankle.  

On September 25, 2007, the Veteran underwent an open removal 
of osteophytes of the right ankle.  

In November 2007, the Veteran was awarded temporary total 
rating under the provisions of 38 C.F.R. § 4.30, based on the 
need for convalescence following surgery performed in 
September 2007.  The temporary total rating was awarded form 
September 25, 2007, to January 1, 2008.

Post-surgery, in November 2007, the Veteran's right ankle was 
mildly swollen and there was mild keloid formation over 
anterior surgical incision.  There was no erythema.  There 
was tenderness to palpation.  Anterior Drawer's sign was 
positive.  Dorsiflexion was limited between 80 and 85 
degrees.  Plantar flexion inversion, eversion were full.  As 
to the left ankle, range of motion was full in plantar 
flexion, inversion, eversion, dorsiflexion to greater than 90 
degrees.  Anterior Drawer's sign was positive was also 
positive in the left ankle.  The Veteran was started on 
aggressive physical therapy.

In January 2008, physical examination of the right ankle 
demonstrated limited range of motion.  Dorsiflexion was 
limited to approximately neutral or slightly below neutral 
and plantar flexion was only to approximately 10 degrees.  
Range of motion and weight-bearing were fairly painful on the 
right side. The left ankle also demonstrated similar range of 
motion.  At that time, the Veteran was administered a steroid 
injection.

On February 11, 2008, the Veteran underwent surgery to remove 
the osteophytes from his left ankle.  

The Veteran was afforded an additional VA examination in 
March 2008.  As to the right ankle, there was some swelling 
and periarticular thickening, but no significant effusion.   
Range of motion was zero degrees of dorsiflexion to 30-35 
degrees plantar flexion.  There was pain with motion, 
particularly dorsiflexion.
The right ankle was relatively stable.  As to the left ankle, 
there was some swelling, minimal effusion, periarticular 
thickening, and some generalized tenderness.  Range of motion 
was zero degrees of dorsiflexion and 30 degrees of plantar 
flexion.  There was some pain with dorsiflexion.  The left 
ankle was relatively stable.  There was slight laxity in both 
ankles.  As to DeLuca factors, repetitive testing did not 
result in any  additional decrease in range of motion, due to 
pain, fatigue, weakness or lack of endurance in either ankle.

In June 2008, the RO determined that extension was warranted 
of the award of the temporary total rating due to surgery on 
the Veteran's right ankle.  The temporary total rating was 
awarded from January 1, 2008, to April 1, 2008.  
Additionally, the Veteran was awarded temporary total rating 
under the provisions of 38 C.F.R. § 4.30, based on the need 
for convalescence following surgery performed in on his left 
ankle in February 2008.  The temporary total rating was 
awarded from February 11, 2008, to June 1, 2008.

On June 23, 2008, VA treatment notes indicated that the 
Veteran lacked 5 degrees of full plantar flexion and he could 
actively dorsiflex to -5 degrees, bilaterally.  In December 
2008, physical examination of the ankles revealed 
significantly reduced range of motion, particularly with 
dorsiflexion.  There was also significant crepitus, in both 
ankles.  

Rating Criteria
Right Ankle & Left Ankle

The ankle disabilities are currently each rated 20 percent 
for traumatic arthritis of with shin splints under Diagnostic 
Codes 5010 (traumatic arthritis) and 5271 (limitation of 
motion of the ankle).

Traumatic arthritis is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative joint 
disease is degenerative arthritis and degenerative arthritis 
is rated on the basis limitation of motion under the 
appropriate Diagnostic Codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Rating factors for a disability of the musculoskeletal system 
included functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also 
with any form of arthritis, painful motion is factor to be 
considered.  38 C.F.R. § 4.59.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5271, the current 20 
percent rating is the maximum schedular rating for limitation 
of motion of the ankle.

The criteria for the next higher rating, 30 percent, for an 
ankle disability, are ankylosis in plantar flexion, between 
30 degrees and 40 degrees, or in dorsiflexion, between 0 
degrees and 10 degrees.  Diagnostic Code 5270.

Analysis
Right Ankle & Left Ankle

The Veteran is currently assigned the maximum schedular 
rating of 20 percent for each ankle in the absence of 
ankylosis.  Although there is pain with motion and imitation 
of pain, there is no medical evidence of or allegation of 
ankylosis.  For a 30 percent rating, ankylosis would have to 
be in plantar flexion, between 30 degrees and 40 degrees, or 
in dorsiflexion, between 0 degrees and 10 degrees.

The evidence is quite clear that the veteran does not have 
ankylosis of either ankle inasmuch as he has some motion in 
the ankles.  Additionally, the Veteran is not service-
connected for any neurological condition which may affect the 
lower extremities.

Accordingly, the criteria for initial ratings in excess of 20 
percent for right ankle and left ankle disabilities have not 
been met.

Factual Background
Left Elbow

Upon VA examination dated in August 2003, there was no 
evidence of swelling, tenderness, or deformity.  Range of 
motion was from zero to 145 degrees, with no associated pain.  
Forearm pronation and supination were normal, with no 
associated pain.  Using a five-pound weight the Veteran was 
able to flex, extend, and abduct the left arm with no 
increase in pain in the left elbow.  No impairment in 
endurance or weakness was noted.  The Veteran was diagnosed 
as having left elbow olecranon bursitis, with no limitation 
of motion or recurrence at that time.  X-rays demonstrated 
soft tissue calcifications.  There was no additional loss of 
flexion due to flare-ups and pain with repeated use.  

The Veteran was awarded service connection for status post 
olecrannon left elbow bursitis by means of rating decision 
dated in October 2003.  An initial noncompensable rating was 
assigned.

On October 27, 2005, a VA treatment note indicated the 
presence of both lateral and medial epicondyle tenderness. 

The Veteran was afforded an additional VA examination in 
March 2008.  There was a prominence of the olecranon at the 
elbow and also what appeared to be a small exostosis.  There 
was no significant olecranon bursa or ulnar nerve deficits.  
Range of motion was from zero to 140 degrees.  The elbow was 
stable and here was no significant tenderness.  As to DeLuca 
factors, repetitive testing did not result in any  additional 
decrease in range of motion, due to pain, fatigue, weakness 
or lack of endurance.  X-rays demonstrated a small exostosis 
of the lateral margin of the radial head.  There was also a 
small spur at the olecranon.  Bone and joint structure were 
otherwise normal.  There appeared to degenerative changes 
that could be traumatic.  

In June 2008, the RO continued the prior determination that 
an initial compensable evaluation was not warranted for the 
Veteran's service-connected left elbow disability.

Rating Criteria
Left Elbow

Bursitis is rated by analogy to degenerative arthritis, which 
is rated on the basis limitation of motion under the 
appropriate Diagnostic Codes for the specific joint or joint 
involved.  Diagnostic Codes 5019 and 5003.

Rating factors for a disability of the musculoskeletal system 
included functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also 
with any form of arthritis, painful motion is factor to be 
considered.  38 C.F.R. § 4.59.

The normal range of motion of the elbow is flexion to 145 
degrees and extension to 0 degrees.  38 C.F.R. § 4.71, Plate 
I.

Under Diagnostic Code 5206, the criterion for a 10 percent 
rating is flexion limited to 100 degrees.

Under Diagnostic Code 5207, the criterion for a 10 percent 
rating is extension limited to 45 degrees or 60 degrees.  

Under Diagnostic Code 5208, when flexion is limited to 100 
degrees and extension is limited to 45 degrees a 20 percent 
rating is assigned.

Analysis
Left Elbow

Throughout the pendency of this appeal, at it's worst, the 
Veteran's range of motion has been from zero to 140 degrees.  
As flexion is limited by 5 degrees, the criterion, flexion 
limited to 100 degrees, for a separate rating under 
Diagnostic 5206 is not demonstrated, considering functional 
loss due to pain and painful movement. With full extension, 
the criterion, extension limited to 45 or 60 degrees, for a 
separate rating under extension is under Diagnostic Code 5207 
is not demonstrated, considering functional loss due to pain 
and painful movement.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

As neither flexion limited to 100 degrees nor extension 
limited to 45 degrees is demonstrated, the criteria for a 20 
percent rating under Diagnostic Code 5208 have not been met.

As the criterion for an initial compensable rating for a left 
elbow disability have not been met, the preponderance of the 
evidence is against the claim, and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).


Extraschedular Rating

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321 (b) (1) in 
the first instance, the Board is not precluded from 
considering whether the case should be referred to the 
Director of VA's Compensation and Pension Service for an 
extraschedular rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for 
the service-connected disability is inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.  If the criteria reasonably describe 
the Veteran's disability level and symptomatology, then the 
Veteran's disability picture is contemplated by the Rating 
Schedule, and the assigned schedular rating is, therefore, 
adequate and referral for an extraschedular rating is not 
required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this instance, comparing the Veteran's current disability 
level and symptomatology to the Rating Schedule, the degree 
of disability is contemplated by the Rating Schedule and the 
assigned schedule ratings are, therefore, adequate and no 
referral to an extraschedular rating is required under 38 
C.F.R. § 3.321(b)(1).

Fenderson considerations

The Board has lastly considered whether higher ratings for 
any of the disorders discussed above were warranted at any 
discrete point since the grant of service connection.  The 
Board finds that the evidence of records consistently showed 
that the ankle disorders were no more than 20 percent 
disabling, and that the left elbow disorder was not 
compensably disabling, for the entire period at issue. 


ORDER

An initial disability in excess of 20 percent for right ankle 
disability is denied.

An initial disability in excess of 20 percent for left ankle 
disability is denied.

An initial compensable evaluation for left elbow disability 
is denied.


REMAND

The Veteran alleges entitlement to an initial disability in 
excess of 10 percent before October 27, 2005, and thereafter 
in excess of 20 percent for a right shoulder disability.  The 
medical evidence of record includes a VA examination report 
dated in August 2003 as well as VA treatment records.

Upon VA examination dated in August 2003, there was no 
evidence of swelling, tenderness, or deformity.  Strength was 
within normal limits.  Range of motion was from zero to 180 
degrees, on elevation and abduction, with no associated pain.  
Using a five-pound weight the Veteran was able to flex, 
extend, and abduct the right arm with no increase in pain in 
the right shoulder.  No impairment in endurance or weakness 
was noted.  The Veteran was diagnosed as having right 
shoulder bicep tendonitis with no limitation of motion.  X-
rays demonstrated degenerative arthritis of the 
acromioclavicular joint.

The Veteran was awarded service connection for biceps 
tendinitis of the right shoulder by means of rating decision 
dated in October 2003.  An initial noncompensable rating was 
assigned.  In November 2004, upon de novo review, the RO 
determined that an initial disability rating of 10 percent 
was warranted for the Veteran's right shoulder disability.  

VA treatment notes indicate that the Veteran presented with 
complaints of significant tenderness over the right biceps 
tendon on October 27, 2005.  Physical examination revealed 
that the Veteran developed significant pain with abduction at 
25 degrees from vertical.  He was unable to actively abduct 
his right shoulder greater than 90 degrees without 
significant pain.  Crepitus was noted throughout the joint, 
with evidence of impingement.

A November 2005 MRI report indicated that there was a tear of 
the anterior and superior glenoid labrum from the site of the 
biceps tendon insertion anteriorly.  There was a very thin 
biceps tendon seen in the intra-articular location and 
extending to the site of the labral attachment.  There had 
probably been a superior labral avulsion tear at the biceps 
tendon anchor.  The tear appeared to have extended only 
anteriorly with posterior labrum appearing relatively intact.  
The anterior glenoid labrum was not identified.  There was a 
cyst in the superior labrum, which may have represented a 
labral cyst related to a tear.  The supraspinous tendon 
demonstrated signs of chronic impingement and tendinitis.   A 
complete tear of the tendon was not seen.  There was fluid in 
the subdeltoid bursa consistent with either acute tendinitis 
or bursitis or an occult full thickness tear.  

In November 2007, the RO determined that a disability rating 
of 20 percent was warranted for the Veteran's service-
connected right shoulder disability, effective October 27, 
2005, based on the aforementioned VA treatment note.

A December 2008 VA treatment note indicates that there was 
some limitation of motion of the right shoulder with moderate 
crepitus.

The Veteran currently alleges that his right shoulder 
disability has worsened since his last VA examination in 
August 2003.  Accordingly, a reexamination is needed to 
verify the current severity of the Veteran's right shoulder 
disability.  38 C.F.R. § 3.327(a).

Accordingly, the case is REMANDED for the following action:

1.  The RO should afford the Veteran a VA 
examination to determine the current 
severity of his right shoulder 
disability.

The examiner is asked to measure range 
of flexion and abduction in degrees 
with any additional functional loss due 
to pain, painful movement, fatigue, 
lack of strength, or incoordination 
with repetitive use.

The examiner is also asked to comment 
on whether there is fibrous union or 
nonunion or loss of the head of the 
humerus.

The claims files must be made available 
to the examiner in connection with the 
examination.

2.  After the above development is 
completed, the RO should readjudicate 
the claim remaining on appeal.  If the 
benefit sought remains denied, the RO 
should furnish the Veteran and his 
representative a supplemental statement 
of the case and return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


